Citation Nr: 0934001	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  98-18 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether the appellant is eligible for Dependents' 
Educational Assistance benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1969 to April 
1971, to include service in the Republic of Vietnam.  
Thereafter, the Veteran served in the Army National Guard of 
New York State from April 1973 to October 1983.  

The Veteran died in July 1994, the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

When this case was most recently before the Board in November 
2007, it was remanded for further development.


REMAND

The Board is of the opinion that additional development is 
required before the appellant's claims are decided.

Documents of record indicate that in New York State there are 
two forms of a death certificate administered upon a person's 
death; a short form, which is provided to the next of kin, 
states the general information regarding the death but does 
not list the cause of death; and a long form version, which 
states, among other details, the primary cause of death.  The 
only version of record in this case is the short form 
version.  

The Board notes that in the June 2005 remand, the Board 
instructed the originating agency to attempt to obtain a long 
form version of the Veteran's death certificate.  A review of 
the record shows that the RO made an attempt to obtain this 
information from the New York State Department of Health and 
Mental Hygiene.  In September 2005 VA received notification 
that there is a $15 fee associated with obtaining this 
document.  The appellant was notified of the fee and VA's 
inability to pay such fee.  

In a letter dated in October 2006 the appellant provided VA 
with information regarding New York State Public Health Law.  
This information indicates that a $15 fee will be charged 
before a certified copy of a death certificate will be 
provided.  However, this information states that no fee shall 
be charged when the document is required to determine the 
eligibility of persons for benefits made available through 
VA.  In the October 2006 letter, the appellant also asked VA 
to try and obtain the death certificate again with this new 
information.  There is no record that such an attempt was 
made.

Additionally, the Board notes that the Veteran expired at St. 
Albans VA Extended Care Center.  Since the Veteran's death 
occurred in a VA facility, the documents pertaining to the 
cause of death listed on the Veteran's long form version 
death certificate are deemed to be in the constructive 
possession of VA.  A search for these records conducted by 
St. Albans revealed that they were missing.  The only 
documentation sent pertaining to the Veteran's death was the 
final hospitalization report.  Upon review, it is noted that 
this report does not list an actual cause of death; rather, 
it chronicles the Veteran's last days and the treatment he 
received.

At this point, the Board finds that an additional attempt to 
obtain the long form version of the Veteran's death 
certificate should be made.  

The Board further notes that pursuant to the Board's remand 
directive, the claims folders were reviewed by a VA physician 
in December 2008.  In pertinent part, she opined that it is 
"not likely" that the Veteran's fatal systemic scleroderma 
was related to his exposure to herbicides in Vietnam.  This 
opinion is not in compliance with the Board's directive that 
an opinion be provided as to whether there is a 50 percent or 
greater probability that the fatal disorder was related to 
the Veteran's military service, to include his presumed 
exposure to herbicides.  Moreover, contrary to the Board's 
directive, the physician failed to provide any rationale for 
her opinion that it is not likely that the Veteran's systemic 
scleroderma was related to his exposure to herbicides in 
Vietnam.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Finally, the Board notes that whether the appellant is 
eligible to receive educational assistance benefits under 
Chapter 35 is dependent upon the resolution of the cause of 
death.  Therefore, that issue will be deferred pending the 
outcome of the cause of death claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain the 
long form version of the Veteran's death 
certificate from the New York State 
Department of Health and Mental Hygiene.  
The request for this document should 
specifically state that the document will 
be used in determining the Veteran's 
widow's eligibility for benefits made 
available through VA.  All attempts to 
obtain this document should be documented 
in the claims files.  

If the long form continues to be 
unavailable, that fact should be clearly 
documented in the claims files.  The 
appellant should then be notified that VA 
again tried to obtain a copy of the long 
form of the Veteran's death certificate 
pursuant to her October 2006 request, but 
that VA was unsuccessful in its attempts.  
Additionally, the appellant should be 
informed that while VA will make attempts 
to obtain the requested information, it 
is ultimately her responsibility to 
provide it to VA.  She should be notified 
that any failure to do so could have a 
detrimental affect on the adjudication of 
her claim.

2.  Then, the claims files are to be 
returned to the VA physician who provided 
the medical opinions in December 2008.  
If any additional pertinent evidence has 
been received since she last reviewed the 
claims files, she should provide an 
addendum expressing her opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's diabetes 
mellitus played a material causal role in 
his death.

In any event, she should provide an 
opinion with respect to each disorder 
that played a material causal role in the 
Veteran's death as to whether there is a 
50 percent or better probability that 
disorder was related to the Veteran's 
military service, to include his presumed 
exposure to herbicides in Vietnam.

The rationale for all opinions expressed 
must be provided.

If the physician who provided the 
December 2008 opinions is no longer 
available, the claims files should be 
reviewed by another physician with 
appropriate expertise who should provide 
the required opinions with supporting 
rationale.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
a supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant need take no action unless she is otherwise 
notified, but she may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




